DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed on 11 February 2021.
Claims 1-18 have been amended.
Claims 19 and 20 have been canceled.
Claims 21 and 22 are newly added.
Claims 1-18 and 21-22 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments






The rejection of Claims 12 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is respectfully withdrawn as the claims have been amended.  

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided 
Authorization for this Examiner’s Amendment was given in a telephone interview and subsequent email with Arman Katiraei, Registration Number 63,098 on 17 March 2021.
The Application has been amended as follows:
In the Claims:

3.	(Currently Amended) The device of claim 2, wherein the processor-executable instructions further include processor-executable instructions to:
	determine that the particular customer order has no missing items;
	modify the display to present the particular visual identifier with an instruction to remove the particular container from the 

11.	(Currently Amended) The system of claim 10 further comprising a plurality of container identifiers that are different than the visual identifiers, each container identifier of the plurality of container identifiers attached to a different container of the plurality of containers, wherein each container identifier encodes a value that uniquely identifies a different container, and wherein each visual identifier is one or more of an image, pattern, or color that visually differentiates one container from the other containers.

18.	(Currently Amended) A method comprising: 

	receiving a wireless message from an object retrieval robot or a wireless device of a worker, the wireless message comprising an object identifier that identifies a particular object that is transferred before the storage apparatus or that is retrieved from a storage location by the object retrieval robot or the worker;	
	identifying the particular object based on the object identifier provided with the wireless message; 
	determining, based on one or more of the object identifier or said identifying of the particular object, that the particular object is part of a particular customer order;
	determining an allocation of the particular customer order to a particular container of the plurality of containers distributed across the shelves of the storage apparatus; 
	obtaining a particular visual identifier of the particular container based on said tracking of the different visual identifiers, wherein the particular visual identifier differentiates the particular container from the other containers distributed across the shelves of the storage apparatus; and
	modifying a display to present one or more of an image, pattern, or color that exactly matches the particular visual identifier on the front side of the particular container 

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  Waddington et al., US Patent 9,305,281 B2 (“Waddington”) teaches a method and system for order fulfillment in a distribution center by identifying a pod that stocks the largest number of different items in a customer order and then identifying a second pod that stocks the largest number of remaining items in the customer.  The collection of pods defines a container path through the distribution center.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Independent Claims 1, 10 and 18 teach a device, a system and a method comprising tracking different visual identifiers on a front side of a plurality of containers distributed across one or more shelves of a storage facility, wherein each of the plurality of containers is differentiated by a different visual identifier and used to aggregate one or more objects ordered as part of a different customer order.  A wireless message is received form an object retrieval robot or a worker, the message comprising an object identifier that identities a particular object that is transferred before the storage device or is retrieved from a storage location by the object retrieval robot or the worker.  The particular object is determined to be part of a particular customer order and a particular visual identifier is obtained from a particular container wherein the particular object is allocated to a particular container of the plurality of containers distributed across 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL DANNEMAN/Primary Examiner, Art Unit 3687